Citation Nr: 0825742	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  01-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
lymphadenitis of the left groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from May 1971 to February 
1973.

This matter is before the Board of Veterans' Appeals on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
lymphadenitis of the left groin by rating action dated in 
September 1995.  He was notified of this decision and of his 
appellate rights by letter dated September 19, 1995.  The 
veteran did not appeal this decision, thus, it became final.

2.  Evidence submitted since the September 1995 RO rating 
action is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for lymphadenitis of the left groin.


CONCLUSIONS OF LAW

1.  The unappealed September 1995 RO rating action, which 
denied entitlement to service connection for lymphadenitis of 
the left groin is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.160(d), 20.1103 (2000). 

2.  Subsequent to the September 1995 RO decision that denied 
entitlement to service connection for lymphadenitis of the 
left groin, new and material evidence sufficient to reopen 
the claim was not received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2001, May 2001, March 2004, April 
2004, March 2005, September 2005, April 2007, and April 2008 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The aforestated letters provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letter 
dated in April 2007.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has been provided a VA examination in 
April 2006.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  In sum, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandate of the VCAA.

Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Service connection for certain chronic disorders, such as 
malignant tumors, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne for or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. §3.307(a)(6)(ii) (2007).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran is seeking service connection for residuals of 
lymphadenitis of the left groin.  Because the veteran did not 
submit a substantive appeal to the September 1995 rating 
decision which denied service connection for lymphadenitis of 
the left groin, that determination became final based on the 
evidence then of record.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claims.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

As defined by the regulation in effect when the veteran filed 
his application to reopen his claim in February 2000, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the amendment to 38 C.F.R. § 3.156(a), was 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in February 2000.

In the September 1995 decision, the RO denied the veteran's 
claim of service connection for lymphadenitis of the left 
groin.  At the time of this decision, the evidence of record 
included the veteran's available service medical records 
which had shown that in July 1972, the veteran was treated 
for reported painful swelling of the left groin.  The 
diagnosis was acute lymphadenitis.  A chronological record of 
medical care dated in October 1972 showed that follow up for 
lymphadenitis was within normal limits.  The veteran's 
separation report of medical examination dated in January 
1973 had shown that upon clinical evaluation, the veteran's 
skin and lymphatics were normal.  There were no residuals of 
the acute lymphadenitis noted.

The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Forms 214) showed that the veteran 
has service in the Republic of Vietnam from September 1971 to 
June 1972, for which he was decorated with the Vietnam 
Service Medal and the Republic of  Vietnam Campaign Medal.

Service connection was denied by the RO in the September 1995 
rating action as there was no evidence of residual disability 
or disease at any time following the July 1972 treatment, to 
include following separation from service.  

Subsequent to the September 1995 RO decision, the veteran has 
submitted a VA Agent Orange examination report dated in 
December 1999 in which he was noted to be homeless and 
disabled mentally.  He had herpetic lesions of the right 
upper lip and tinea between the toes.  A history of 
generalized adenopathies was noted.  There were axilla 
adenopathies, right greater than left.  A computed tomography 
(CT) scan of the thorax revealed no infiltrates or nodules.  
The impression was mediastinal lymphadenopathy.  

VA outpatient treatment records dated from December 1999 to 
March 2002 show that the veteran was treated intermittently 
for uncontrollable skin lesions and localized infection with 
boils.  He was noted to have findings of mediastinal 
adenopathy and history of recurrent skin infection lesions.  
He had history of working as a gardener,  and his hygiene 
said to be poor.  The impressions included furunculosis, with 
immune suppression doubted; mediastinal adenopathy; tobacco 
abuse; and homelessness. 

A VA hospital treatment record dated in June 2001 shows that 
the veteran was admitted for a psychiatric disorder, at which 
time a history of lung cancer was noted on admission.  A 
treatment record dated in July 2001 shows that the veteran 
was referred for evaluation of a possible lymph node tumor on 
his left upper chest which he reported he had been told he 
had one year earlier.  He refused treatment at that time, and 
he refused to undergo a diagnostic biopsy.  He described that 
it was painful, and that he would feel a stab of pain with 
every breath.  Physical examination in August 2001 revealed 
that the lungs were normal.  Examination in February 2002 
revealed no respiratory problems and no lumps or bruises, and 
the lungs were clear. 

A CT scan dated in August 2004 revealed more than the usual 
number of mediastinal lymph nodes, particularly in the azygos 
region.  There was no evidence of lymphoma.  There were 
small, non-specific nodes that were not diagnostic for 
malignancy.  Examination by several practitioners was said 
not to have revealed adenopathy.

Private hospital treatment records from Holy Cross Hospital 
dated in April 2005 show that the veteran underwent a bone 
marrow biopsy.  The final diagnosis noted that there was no 
evidence of lymphoproliferative disorder.

A VA examination report dated in April 2006 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the veteran.  
The veteran was said to have been treated for lymphadenitis 
and mediastinal adenopathy.  The veteran insisted that he had 
lymphoma and multiple myeloma.  The examiner indicated that 
after reviewing the medical record, along with some 
additional reports provided by the veteran, which were also 
in the chart, there was no clinical evidence that the veteran 
had either one of the above two diseases.  The examiner 
concluded that his opinion would have to resort to 
conjecture, because he did not find any evidence of lymphoma 
and multiple myeloma even though the veteran kept insisting 
that he did have them.  The examiner added that he told the 
veteran that if he felt that he did have those two asserted 
conditions which were thought to be related to the 
lymphadenitis in service, and if he had doctors which said as 
such, he should get letters from those doctors giving the 
diagnosis and explaining, in detail, the findings that led to 
the diagnosis.

In March 2007, the veteran submitted an article entitled 
Multiple Myeloma describing the characteristics of multiple 
myeloma in a patient. 

The Board finds that the evidence of record since the 
September 1995 RO rating decision which denied service 
connection for lymphadenitis of the left groin is not new and 
material as it does not bear directly and substantially upon 
the specific matter under consideration, is either cumulative 
or redundant, and by itself or in connection with the 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for lymphadenitis 
of the left groin.

The Board has considered the additional VA and private 
outpatient treatment records, however, the Court has held 
that additional evidence which consists of records of post-
service treatment that does not indicate that a condition is 
service-connected, is not new and material.  See Cox v. 
Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. 
Principi, 3 Vet. App. 508, 509 (1992) (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  The additional 
evidence demonstrates that the veteran has been treated for 
herpetic lesions of the right upper lip, tinea between the 
toes, recurrent skin infections, furunculosis, tobacco abuse, 
generalized adenopathies, and mediastinal lymphadenopathy.  
There was no evidence of lymphoma or multiple myeloma.  This 
additional evidence does not include a competent medical 
nexus of any of the currently diagnosed disorders to service.  
Moreover, none of the aforestated newly diagnosed disorders 
are disorders for which presumptive service connection is 
warranted for those veterans exposed to a herbicide agent 
during active service pursuant to 38 C.F.R. §3.307 (2007).  
As such, this evidence submitted since the RO's last final 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

The additional evidence also includes the April 2006 VA 
examination report in which it is concluded that the veteran 
currently has neither lymphoma nor multiple myeloma, and that 
in order for the examiner to conclude otherwise he would have 
to rely on a resort to conjecture.  The law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  While new, this 
evidence is not considered material as it does not serve to 
provide a current diagnosis of the asserted disorders or of a 
medical nexus of the asserted disorders to service.  See Cox, 
5 Vet. App. at 99; see also Morton, 3 Vet. App. at 509.

The Board has also considered the treatise submitted by the 
veteran in March 2007 with regard to multiple myeloma.  To 
the extent that he is attempting to extrapolate from the 
treatise that he has multiple myeloma that is the result of 
service, to include as a residual of the lymphadenitis of the 
left groin, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record, and, therefore, cannot be deemed material.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 
Vet. App. 314 (1998).

Although the veteran continues to maintain that he has a 
number of residuals of lymphadenitis of the left groin that 
are manifested as a result of service, as noted above, or 
that he currently has a disorder subject to presumptive 
service connection for veterans that have been exposed to 
herbicide agents, there is still no competent medical 
evidence of record of a nexus between service and any of his 
current manifestations or of a confirmed diagnosis of a 
disability for which presumptive service connection is 
available.  The Board has presumed the veteran's statements 
to be credible for the purpose of determining whether new and 
material evidence has been submitted.  However, when viewed 
in conjunction with the evidence of record at the time of the 
prior final decision, it is either repetitive of previous 
statements made which were previously considered by VA, and 
therefore not new, or not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  There is no evidence that the veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).

The evidence submitted subsequent to September 1995 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the RO's last denial of the claim is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

Accordingly, the Board finds that the evidence received 
subsequent to the September 1995 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for lymphadenitis of the 
left groin.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen his claim of entitlement to 
service connection for lymphadenitis of the left groin is 
denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


